


110 HR 4826 IH: To designate the facility of the United States Postal

U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4826
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2007
			Mr. Meeks of New York
			 (for himself, Mr. Ackerman,
			 Ms. Clarke,
			 Mr. Hinchey,
			 Mr. Towns,
			 Mr. Bishop of New York,
			 Mrs. Maloney of New York,
			 Mr. Jefferson,
			 Mr. Al Green of Texas,
			 Ms. Corrine Brown of Florida,
			 Ms. Velázquez,
			 Mr. Serrano,
			 Mrs. Lowey,
			 Mr. McHugh,
			 Mr. McNulty,
			 Mr. Crowley,
			 Mr. Nadler,
			 Mr. Higgins,
			 Mr. Rush, Mr. Kuhl of New York,
			 Mr. Rangel,
			 Mr. Fossella,
			 Mr. Weiner, and
			 Mr. Engel) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 88–40 164th Street in Jamaica, New York, as the
		  Clarence L. Irving, Sr., Post Office Building.
	
	
		1.Clarence L. Irving, Sr., Post
			 Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 88–40 164th Street in Jamaica, New York, shall be known and
			 designated as the Clarence L. Irving, Sr., Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Clarence
			 L. Irving, Sr., Post Office Building.
			
